Cole, J.-
The promise as averred in the petition is in effect a promise by the defendant to pay his own debt, it being a part consideration for the purchase of the mortgaged premises. The fact that by thus paying his own debt he also discharges the debt of another does not bring his promise within the statute. Johnson v. Knapp, 36 Iowa, 616, and cases cited. But further than this, we have repeatedly held that where the purchaser of mortgaged premises assumes the payment of the mortgage debt, he is liable to the creditor as upon a direct promise to lxim. See Corbitt v. Waterman, 11 Iowa, 87; Moses v. The Clerk, etc., 12 Iowa, 139; Scott’s adm’r v. Gill, 19 Iowa, 187; Ross v. Kennison & Taggart, 38 Iowa, 396.
Reversed.